                Case 3:19-bk-01831-JAF             Doc 13      Filed 06/11/19        Page 1 of 10



                         UNITED STATES BANKRUPTCY COURT
                 MIDDLE DISTRICT OF FLORIDA JACKSONVILLE DIVISION

IN RE:              VALERIE DONALSON


                                                                       CASE NO.: 3:19-bk-01831-JAF
      Debtor(s).                                                       CHAPTER 13
____________________________________________

                                             CHAPTER 13 PLAN

A.         NOTICES.

Debtor1 must check one box on each line to state whether or not the Plan includes each of
the following items. If an item is checked as “Not Included,” if both boxes are checked, or if
neither box is checked, the provision will be ineffective if set out later in the Plan.

    A limit on the amount of a secured claim based on a valuation which __ Included            Not Included
    may result in a partial payment or no payment at all to the secured
    creditor. See Sections C.5(d) and (e). A separate motion will be
    filed.
    Avoidance of a judicial lien or nonpossessory, nonpurchase money __ Included               Not Included
    security interest under 11 U.S.C. §522(f). A separate motion will be
    filed. See Section C.5(e).
    Nonstandard provisions, set out in Section E.                         Included            Not Included

B.         MONTHLY PLAN PAYMENTS. Plan payments include the Trustee’s fee of 10% and
           shall begin 30 days from petition filing/conversion date. Debtor shall make payments to
           the Trustee for the period of 60 months. If the Trustee does not retain the full 10%, any
           portion not retained will be disbursed to allowed claims receiving payments under the Plan
           and may cause an increased distribution to the unsecured class of creditors.

           $2,008.93 from month 1 through 8.
           $4,9996.46 from month 9 through 60


NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A
SECURED CREDITOR UNDER SECTION 5(i) OF THIS PLAN, TO SURRENDER THE
SECURED CREDITOR’S COLLATERAL UNDER SECTION 5(j), TO NOT MAKE
PAYMENTS TO THE SECURED CREDITOR UNDER SECTION 5(k), OR IF YOU DO
NOT SPECIFICALLY INCLUDE PAYMENTS TO A SECURED CREDITOR IN YOUR
PLAN PAYMENTS, THE AUTOMATIC STAY DOES NOT APPLY AND THE
CREDITOR MAY TAKE ACTION TO FORECLOSE OR REPOSSESS THE
COLLATERAL.


1
    All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
             Case 3:19-bk-01831-JAF       Doc 13    Filed 06/11/19     Page 2 of 10




SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR
LOANS, AND OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A
SECURITY INTEREST IN PERSONAL OR REAL PROPERTY COLLATERAL.


C.     PROPOSED DISTRIBUTIONS.

       1.      ADMINISTRATIVE ATTORNEY’S FEES.


       Base Fee $3,500.00 Total Paid Prepetition $1,000.00 Balance Due $3,000.00

       MMM Fee $_________ Total Paid Prepetition $__________ Balance Due $________

       Estimated Monitoring Fee at $ _25___ per Month.

       Attorney’s Fees Payable Through Plan at $_______ Monthly (subject to adjustment).

       2.      DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A).

 Acct. No.                       Creditor                         Total Claim Amount




       3.      PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).


 Last Four Digits of Acct. No.   Creditor                         Total Claim Amount


                                 IRS                              40,000.00



       4.       TRUSTEE FEES. From each payment received from Debtor, the Trustee shall
receive a fee, the percentage of which is fixed periodically by the United States Trustee.

       5.      SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors
under the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate
protection payments. The Trustee shall disburse adequate protection payments to secured
creditors prior to confirmation, as soon as practicable, if the Plan provides for payment to the
secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has filed a
proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending.
           Case 3:19-bk-01831-JAF        Doc 13      Filed 06/11/19    Page 3 of 10



If Debtor’s payments under the Plan are timely paid, payments to secured creditors under the Plan
shall be deemed contractually paid on time.


       (a)     Claims Secured by Debtor’s Principal Residence Which Debtor Intends to
       Retain - Mortgage, HOA and Condo Association Payments, and Arrears, if any, Paid
       Through the Plan. If the Plan provides for curing prepetition arrearages on a mortgage on
       Debtor’s principal residence, Debtor will pay, in addition to all other sums due under the
       proposed Plan, all regular monthly postpetition mortgage payments to the Trustee as part
       of the Plan. These mortgage payments, which may be adjusted up or down as provided for
       under the loan documents, are due beginning the first due date after the case is filed and
       continuing each month thereafter. The Trustee shall pay the postpetition mortgage
       payments for Debtor’s principal residence on the following mortgage claims. Under 11
       U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal liability on these
       claims.

Last Four       Creditor         Collateral          Regular     Gap              Arrears
Digits of                        Address             Monthly     Payment
Acct. No.                                            Payment
6972            Wells Fargo      2150 Forest Gate    647.00                       17,0000.00
                                 Dr. Jacksonville,
                                 FL 32246



       (b)     Claims Secured by Other Real Property Which Debtor Intends to Retain -
       Mortgage Payments, HOA and Condo Association Payments, and Arrears, if any,
       Paid Through the Plan. If the Plan provides to cure prepetition arrearages on a mortgage,
       Debtor will pay, in addition to all other sums due under the proposed Plan, all regular
       monthly postpetition mortgage payments to the Trustee as part of the Plan. These mortgage
       payments, which may be adjusted up or down as provided for under the loan documents,
       are due beginning the first due date after the case is filed and continuing each month
       thereafter. The Trustee shall pay the postpetition mortgage payments on the following
       mortgage claims. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of
       personal liability on these claims.

Last Four       Creditor         Collateral        Regular       Gap              Arrears
Digits of                        Address           Monthly       Payment
Acct. No.                                          Payment




                                               3
           Case 3:19-bk-01831-JAF         Doc 13     Filed 06/11/19      Page 4 of 10



       (c)     Claims Secured by Real Property - Debtor Intends to Seek Mortgage
       Modification. If Debtor obtains a modification of the mortgage, the modified payments
       shall be paid through the Plan. Pending the resolution of a mortgage modification request,
       Debtor shall make the following adequate protection payments to the Trustee: (1) for
       homestead property, the lesser of 31% of gross monthly income of Debtor and non-filing
       spouse, if any (after deducting homeowners association fees), or the normal monthly
       contractual mortgage payment; or (2) for non-homestead, income-producing property, 75%
       of the gross rental income generated from the property. Debtor will not receive a discharge
       of personal liability on these claims.

Last Four Digits       Creditor                   Collateral Address       Adequate
of Acct. No.                                                               Protection Payment




       (d)    Claims Secured by Real Property or Personal Property to Which Section 506
       Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision does
       not apply to a claim secured solely by Debtor’s principal residence. A separate motion to
       determine secured status or to value the collateral must be filed. The secured portion
       of the claim, estimated below, shall be paid. Unless otherwise stated in Section E, the
       payment through the Plan does not include payments for escrowed property taxes or
       insurance.

Last Four     Creditor      Collateral       Claim       Value          Payment      Interest
Digits of                   Description      Amount                     Through      Rate
Acct. No.                   /                                           Plan
                            Address
1865          Vystar        2012             12,403.00   5,000.00       94.36        5
                            Corolla



       (e)    Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C.
       § 506. Debtor must file a separate motion under § 522 to avoid a judicial lien or a
       nonpossessory, nonpurchase money security interest because it impairs an exemption or
       under § 506 to determine secured status and to strip a lien.

Last Four Digits of Acct.         Creditor                          Collateral Description /
No.                                                                 Address
          Case 3:19-bk-01831-JAF         Doc 13      Filed 06/11/19   Page 5 of 10




      (f)      Claims Secured by Real Property and/or Personal Property to Which Section
      506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C. § 1325(a).
      The claims listed below were either: (1) incurred within 910 days before the petition date
      and secured by a purchase money security interest in a motor vehicle acquired for the
      personal use of Debtor; or (2) incurred within one year of the petition date and secured by
      a purchase money security interest in any other thing of value. These claims will be paid
      in full under the Plan with interest at the rate stated below.

Last Four         Creditor      Collateral              Clai     Payment          Interest
Digits of                       Description/            m        Through          Rate
Acct. No.                       Address                 Amo      Plan
                                                        unt


                  The Axium 2150 Forest Gate            3429     65.95 (9-60)     0
                  Group     Drive, Jacksonville,
                            FL 33626

      (g)    Claims Secured by Real or Personal Property to be Paid with Interest Through
      the Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full
      under the Plan with interest at the rate stated below.

Last Four         Creditor      Collateral         Claim         Payment          Interest
Digits of                       Description/       Amount        Through          Rate
Acct. No.                       Address                          Plan




      (h)    Claims Secured by Personal Property – Maintaining Regular Payments and
      Curing Arrearage, if any, with All Payments in Plan. Debtor will not receive a
      discharge of personal liability on these claims.

Last Four           Creditor           Collateral           Regular             Arrearage
Digits of Acct.                        Description          Contractual
No.                                                         Payment




                                               5
          Case 3:19-bk-01831-JAF          Doc 13     Filed 06/11/19     Page 6 of 10



      (i)     Secured Claims Paid Directly by Debtor. The following secured claims are being
      made via automatic debit/draft from Debtor’s depository account and are to continue to be
      paid directly to the creditor or lessor by Debtor outside the Plan via automatic debit/draft.
      The automatic stay is terminated in rem as to Debtor and in rem and in personam as to any
      codebtor as to these creditors and lessors upon the filing of this Plan. Nothing herein is
      intended to terminate or abrogate Debtor’s state law contract rights. Debtor will not receive
      a discharge of personal liability on these claims.

Last Four Digits of Acct.        Creditor                         Property/Collateral
No.




      (j)     Surrender of Collateral/Property that Secures a Claim. Debtor will surrender
      the following collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and
      1301(a) is terminated in rem as to Debtor and in rem and in personam as to any codebtor
      as to these creditors upon the filing of this Plan.

Last Four Digits of Acct.        Creditor                         Collateral/Property
No.                                                               Description/Address




      (k)     Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to
      make payments to the following secured creditors. The automatic stay is terminated in rem
      as to Debtor and in rem and in personam as to any codebtor with respect to these creditors
      upon the filing of this Plan. Debtor’s state law contract rights and defenses are neither
      terminated nor abrogated. Debtor will not receive a discharge of personal liability on these
      claims.

Last Four Digits of Acct.        Creditor                         Collateral
No.                                                               Description/Address




       6.      LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the
Trustee shall disburse payments to creditors under leases or executory contracts prior to
confirmation, as soon as practicable, if the Plan provides for payment to creditor/lessor, the
creditor/lessor has filed a proof of claim or Debtor or Trustee has filed a proof of claim for the
secured creditor/lessor under § 501(c), and no objection to the claim is pending. If Debtor’s
          Case 3:19-bk-01831-JAF          Doc 13     Filed 06/11/19      Page 7 of 10



payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be
deemed contractually paid on time.

      (a)     Assumption of Leases/Executory Contracts for Real or Personal Property to
      be Paid and Arrearages Cured Through the Plan. Debtor assumes the following
      leases/executory contracts and proposes the prompt cure of any prepetition arrearage as
      follows. If the claim of the lessor/creditor is not paid in full through the Plan, under 11
      U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal liability on these
      claims.

Last Four          Creditor/Lessor      Description of      Regular             Arrearage and
Digits of Acct.                         Leased              Contractual         Proposed Cure
No.                                     Property            Payment




      (b)     Assumption of Leases/Executory Contracts for Real or Personal Property to
      be Paid Directly by Debtor. Debtor assumes the following lease/executory contract
      claims that are paid via automatic debit/draft from Debtor’s depository account and are to
      continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
      automatic debit/draft. The automatic stay is terminated in rem as to Debtor and in rem and
      in personam as to any codebtor as to these creditors and lessors upon the filing of this Plan.
      Nothing herein is intended to terminate or abrogate Debtor’s state law contract rights.
      Debtor will not receive a discharge of personal liability on these claims.

Last Four Digits of Acct.        Creditor/Lessor                   Property/Collateral
No.




      (c)     Rejection of Leases/Executory Contracts and Surrender of Real or Personal
      Leased Property. Debtor rejects the following leases/executory contracts and will
      surrender the following leased real or personal property. The automatic stay is terminated
      in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors and
      lessors upon the filing of this Plan.

Last Four Digits of Acct.        Creditor/Lessor                   Property/Collateral to be
No.                                                                Surrendered




                                                7
            Case 3:19-bk-01831-JAF         Doc 13      Filed 06/11/19     Page 8 of 10




        7.     GENERAL UNSECURED CREDITORS. General unsecured creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining after payments
to the above referenced creditors or shall otherwise be paid under a subsequent Order Confirming
Plan. The estimated dividend to unsecured creditors shall be no less than See attached Spreadsheet.

D.     GENERAL PLAN PROVISIONS:

       1.      Secured creditors, whether or not dealt with under the Plan, shall retain the liens
               securing such claims.

       2.      Payments made to any creditor shall be based upon the amount set forth in the
               creditor’s proof of claim or other amount as allowed by an Order of the Bankruptcy
               Court.

       3.      If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
               property of the estate shall not vest in Debtor until the earlier of Debtor’s discharge
               or dismissal of this case, unless the Court orders otherwise. Property of the estate

               (a) _______ shall not vest in Debtor until the earlier of Debtor’s discharge or
               dismissal of this case, unless the Court orders otherwise, or

               (b) _______ shall vest in Debtor upon confirmation of the Plan.

       4.      The amounts listed for claims in this Plan are based upon Debtor’s best estimate
               and belief and/or the proofs of claim as filed and allowed. Unless otherwise ordered
               by the Court, the Trustee shall only pay creditors with filed and allowed proofs of
               claim. An allowed proof of claim will control, unless the Court orders otherwise.

       5.      Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
               distributions. The actual distributions may vary. If the summary or spreadsheet
               conflicts with this Plan, the provisions of the Plan control prior to confirmation,
               after which time the Order Confirming Plan shall control.
            Case 3:19-bk-01831-JAF           Doc 13     Filed 06/11/19      Page 9 of 10



       6.      Debtor shall timely file all tax returns and make all tax payments and deposits when
               due. (However, if Debtor is not required to file tax returns, Debtor shall provide the
               Trustee with a statement to that effect.) For each tax return that becomes due after
               the case is filed, Debtor shall provide a complete copy of the tax return, including
               business returns if Debtor owns a business, together with all related W-2s and Form
               1099s, to the Trustee within 14 days of filing the return. Unless otherwise ordered,
               consented to by the Trustee, or ordered by the Court, Debtor shall turn over to the
               Trustee all tax refunds in addition to regular Plan payments. Debtor shall not
               instruct the Internal Revenue Service or other taxing

               agency to apply a refund to the following year’s tax liability. Debtor shall not
               spend any tax refund without first having obtained the Trustee’s consent or
               Court approval.

E.     NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy
       Procedure 3015(c). Note: Any nonstandard provisions of this Plan other than those set
       out in this section are deemed void and are stricken.




         By filing this document, the Attorney for Debtor, or Debtor, if not represented by an attorney,
certifies that the wording and order of the provisions in this Chapter 13 Plan are identical to those
contained in the Model Plan adopted by this Court, and that this Plan contains no additional or
deleted wording or nonstandard provisions other than any nonstandard provisions included in
Section E.

/s/    Valerie Donalson                                Date: June 11, 2019
       Debtor


                                                       PARKER & DUFRESNE, P.A.

                                                       /s/E. Warren Parker, Jr.
                                                       E. Warren Parker, Jr.
                                                       Florida Bar No.: 958506
                                                       8777 San Jose Blvd., Suite 301
                                                       Jacksonville, FL 32217
                                                       Telephone: (904) 733-7766
                                                       Attorney for Debtor




                                                   9
          Case 3:19-bk-01831-JAF      Doc 13    Filed 06/11/19    Page 10 of 10



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the Chapter 13 Plan has been furnished to all
creditors and parties in interest as per the attached creditor matrix by CMF/ECF electronic
transmission, and/ or via U.S. Mail this 11 June 2019.

                                                 /s/E. Warren Parker, Jr.
                                                 Attorney
                                                 bankruptcyservice@jaxlawcenter.com
